IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RASHEED NIFAS,                           : No. 249 WAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
JOHN E. WETZEL,                          :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.